 

[gurp5k41jypj000001.jpg]

 

Exhibit 10.1

 

Blake Grayson

Dear Blake:

We are very excited at the prospect of having you join The Trade Desk!  

Your employment with us will be governed by a separate employment agreement.
This offer letter summarizes the terms and conditions of your employment offer,
but the terms of your employment agreement will prevail against any conflicts
between this offer letter and your employment agreement.

The terms and conditions of your employment will be as follows:

 

1.

Start date. December 16, 2019 or as otherwise mutually agreed with our Chief
Executive Officer.

 

 

2.

Position. You will be our Chief Financial Officer (CFO) reporting to our Chief
Executive Officer.  The company requires that, as a full-time employee, you
devote your full business time, attention, skill and efforts to the duties of
your position as assigned by the company.  If you wish to provide services (for
compensation or not) to any other business while employed by the company, please
discuss that with your supervisor prior to accepting another position.

 

 

3.

Cash Compensation. Your salary will be at a rate of $500,000 per year, payable
in accordance with the company’s normal payroll and withholding practices,
although your salary is subject to change from time to time during your
employment at the discretion of the Compensation Committee of our Board of
Directors.

 

Your 2019 target bonus will be $500,000, prorated from your actual start date.
The 2019 bonus is based solely on the company’s revenue performance.  

 

 

4.

Equity compensation.  We will recommend to the Board of Directors that you
receive an $5.0MM New-Hire Award + $2.5MM 2019 Annual Award, in the form of 50%
stock options and 50% RSUs in our Class A Common Stock.  Additionally, we will
recommend to the Board of Directors that you receive a 2020 annual grant
consistent with that received by other Executives of the Company.  The exercise
price and quantities will be determined based upon our stock price and the
Black-Scholes value of our stock options at the time your equity award is
approved, typically within a week of your start date.  Your RSU award will vest
over a period of four years, with 25% vesting on each anniversary of your start
date.  Your option award will also vest over a period of four years, with 25%
vesting on the first anniversary of your start date with monthly vesting
thereafter.  The equity grant will be made pursuant to the terms and conditions
of the company’s 2016 Incentive Award Plan (the “Plan”) and the associated
equity award agreement that the company requires.

 

Equity grants must be approved by our Board of Directors or its delegates, which
meet periodically to address such grants. Your award will not be granted until
it has been so approved, but your vesting will start as of your employment start
date. Once approved, we will enter into an equity award agreement that will
capture the terms set forth in this paragraph and will supersede this offer
letter with respect to the terms of your award.

 

The company may from time to time during your employment and in its discretion
make additional equity awards. Any additional awards will be subject to the
approval of the Board of Directors or its delegates and you will not be entitled
to any additional award unless and until we enter into a written agreement
providing for such award.

 

 

--------------------------------------------------------------------------------

 

 

5.

Signing Bonus. You will receive a lump sum cash Signing Bonus of $500,000
payable during the first regular payroll in 2020. You shall repay the gross
amount of the signing bonus, if, prior to six months of your employment start
date, you voluntarily terminate your employment.  Repayment shall be due within
ninety (90) days after your date of employment termination.  The Signing Bonus
is subject to customary income tax withholdings.

 

 

6.

Relocation. We will reimburse you for relocation and temporary housing expenses
up to a cap of $100,000, to complete your relocation within 12 months of
acceptance to an area within 50 miles of the Ventura, CA office.  In the event
that you voluntarily terminate your employment within a year from your
relocation date to Ventura, CA, you agree that you will repay the full amount of
the reimbursements.

 

 

7.

Compensation Upon Termination. Will be addressed by separate employment
agreement previously provided to you.

 

 

8.

Other Benefits. You will be eligible to receive other benefits, including health
plans, paid time off and the like, that are generally offered to company
employees in accordance with the terms of such benefit plans and programs. Such
programs are subject to change from time to time in the company’s discretion.

You will be named in the Company’s Directors and Officers (D&O) and Errors and
Omissions (E&O) insurance policies.

 

9.

Location and Hours. Initially, you will work primarily out of our Seattle office
although you may be required to travel from time to time to fulfill your
duties.  The company’s normal working hours are generally from 9:00 am to 6:00
pm, Monday through Friday however, as an exempt salaried employee, you will be
expected to work additional hours as required by the nature of your work
assignments without additional compensation.

 

10.

Use of Confidential Information and Employee Confidentiality, Inventions and Use
of Likeness Agreement.  Your employment is contingent upon your execution of the
company’s standard Employee Confidentiality, Inventions and Use of Likeness
Agreement (the “Employee Confidentiality Agreement”).  While working for us, you
will be expected not to use or disclose any confidential information or trade
secrets of any former employer or other person to whom you have an obligation of
confidentiality.  Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by the
company.  During our discussions about your proposed job duties, you assured us
that you would be able to perform those duties within these guidelines but if
you no longer believe that to be the case, please notify the company
immediately.  

 

11.

Verification of Information. Your employment may be conditioned upon the
company’s confirmation of information you provided during the recruiting and
interview process, as well as a general background check performed by the
company to confirm your suitability for employment.  You confirm that all
information that you have provided to the company is true, you give the company
permission to investigate your personal and employment history and to contact
prior employers or government agencies for information about you.  Until you
have been informed by the company that such checks have been completed, you may
wish to defer reliance on this offer.  Further, you expressly release the
company from any claim or cause of action arising out of the company’s
verification of such information or conducting the background check.

 

--------------------------------------------------------------------------------

 

 

12.

Immigration Act Compliance.  As a condition of your employment, you will be
required to furnish all necessary documentation that will satisfy the
requirements of the Immigration Reform and Control Act of 1986.  Details as to
the required documentation will be provided once your employment begins.

 

 

13.

No Conflict.  By signing this letter agreement, you confirm to the company that
you have no contractual commitments or other legal obligations that would
prohibit you from performing your duties for the company.

 

 

14.

Miscellaneous.  This letter, together with your individual employment agreement,
and the other agreements referenced herein or therein set forth the entire
understanding between us and supersede any prior discussions or agreements
regarding your employment.  There are no terms, conditions, representations,
warranties or covenants relating to your employment or any equity interest in
the company other than those contained or referred to herein.   As used in this
letter, references to “the company,” “we” or “our” refers to The Trade Desk,
Inc. or any affiliated entities as appropriate.  This letter will be governed by
the law of the State of your California (as of the date of execution), without
regard to conflicts of laws provisions.  

 

Our offer is contingent on the approval of the Board of Directors or its
delegates, you starting on your Start Date, and your understanding and
agreement, as evidenced by your signing below, that you will execute the
Employee Confidentiality Agreement as a prerequisite to beginning your
employment.

Please acknowledge your acceptance of this offer of employment on the terms
indicated by signing the enclosed copy of this letter.  Please feel free to call
me if you have any questions.  

We are very excited that you have chosen to join the Trade Desk team, and I look
forward to working with you toward our mutual success.

 

 

Sincerely,

 

The Trade Desk, Inc.

 

 

/s/ Jeff Green

Jeff Green, Chief Executive Officer

 

 

Agreed and Accepted by Candidate:

 

 

/s/ Blake Grayson

 

October 29, 2019

Blake Grayson

 

Date

 

 